Citation Nr: 0600850	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sarcoidosis with bilateral hilar adenopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
RO at that time denied the veteran's claim to reopen his 
service connection claim.  Although the RO essentially re-
adjudicated the service connection claim for sarcoidosis with 
bilateral hilar adenopathy in June 2004, see statement of the 
case (SOC), and denied the claim on the merits, the 
submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board.  The 
Board must make this jurisdictional determination prior to de 
novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board has characterized the issue 
accordingly.

The issue of whether a grant of service connection is 
warranted therefor, based on the reopened claim, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for sarcoidosis with bilateral hilar 
adenopathy was last finally denied by the RO in August 1997, 
with notice to the veteran in the next month; a timely appeal 
was not thereafter initiated.

2.  The evidence added to the record since entry of the 
August 1997 denial is neither duplicative or cumulative of 
prior evidence as it tends to raise a reasonable possibility 
of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's August 1997 decision, denying entitlement to 
service connection for sarcoidosis with bilateral hilar 
adenopathy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2005).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for sarcoidosis 
with bilateral hilar adenopathy.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (effective as of August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  Such have been the subject of various holdings of 
Federal courts.  However, as the disposition herein reached 
is favorable to the veteran to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations is obviated at this juncture.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In this instance, the veteran essentially alleges that he has 
presented lay and medical evidence that is both new and 
material, such as to warrant a reopening of his claim of 
entitlement to service connection for sarcoidosis with 
bilateral hilar adenopathy.  He does not dispute the finality 
of the RO's August 1997 rating decision.

The August 1997 denial was based on the RO's finding that 
sarcoidosis was neither shown during the veteran's period of 
active service, nor manifested to a compensable degree within 
one year after his December 1985 service discharge.  Notice 
of the August 1997 denial was provided to the veteran the 
next month, following which a notice of disagreement was not 
received by the RO within the one-year period that followed 
the issuance of such notice.  As such, the August 1997 action 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Given the finality of the August 1997 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

On file at the time of entry of the August 1997 decision were 
primarily, as pertinent to this matter, the veteran's service 
medical records, the report of a VA medical examination in 
January 1986, private medical records, and VA outpatient 
treatment records.  Service medical records were negative for 
complaints or findings regarding either sarcoidosis or 
bilateral hilar adenopathy, although such records included 
mention of complaints by the veteran of shortness of breath 
in July 1978.  The January 1986 VA examination was negative 
for any respiratory finding, to include on X-ray examination.  
A November 1996 VA X-ray was similarly negative.  A February 
1987 VA X-ray revealed findings of hilar and mediastinal 
adenopathy, "suggesting" sarcoidosis.  

A private physician, by means of an August 1987 letter, 
informed VA that he saw the veteran in the emergency room on 
December 29th and 30th, 1986.  He added that a finding of a 
small pleural effusion and a right hilar mass was shown, and 
that the veteran was referred to a VA hospital for further 
testing, i.e., biopsy.  

A VA hospital summary, showing that the veteran had been 
admitted for less than a week in March and April 1987, shows 
that bilateral hilar pulmonary adenopathy and sarcoidosis by 
mediastinal node biopsy were diagnosed.  The summary also 
noted that the veteran reported "progressive shortness of 
breath since June 1985."  This notation was apparently based 
solely upon history provided by the veteran.  

Received by VA, following entry of the August 1997 denial, 
were, in pertinent part, the report of a January 2004 VA 
respiratory examination, and testimony provided the veteran 
at his April 2005 hearing before the undersigned.  The VA 
examiner, following his examination of the veteran in January 
2004, opined that "it is at least as likely as not that the 
symptoms of sarcoidosis preceded finding of the adenopathy in 
January 1987.  How far back ago is speculative, but it is 
reasonable to assume that he did have symptoms for some time 
prior to finding the hilar adenopathy."  The examiner added 
that the veteran's symptoms of sarcoidosis started "before 
1986."  

The veteran testified in April 2005 that, while stationed at 
Fort Bragg, North Carolina in approximately 1985, he was 
referred to a physician at the VA Medical Center (VAMC) in 
Durham, North Carolina.  He added that X-ray examination 
accomplished at the VAMC at that time showed "knots in his 
chest."  He also claimed to have been treated at the VAMC on 
two other occasions in 1986.  

The Board finds that the evidence added to the record since 
entry of the August 1997 denial, the credibility of which 
must be presumed for the limited purpose of this inquiry, 
Justus v. Principi, 3 Vet. App. 510 (1992), denotes that the 
veteran suffers from sarcoidosis, of which "symptoms" were 
suspected to have begun before December 10, 1996 (one year 
following his service separation).  While it is true that 
there has been reliance to some degree by the VA examiner in 
January 2004 on the veteran's self reported history in 
offering his opinion, it is also true that an effort to 
obtain medical records from the VAMC in Durham, North 
Carolina for the period of 1985 and 1986 has not been 
undertaken.  To this, the Board observes that records were 
sought by the RO in April 1987 from the VAMC for the period 
of March 1987 to the present.  Given the foregoing and the 
particular circumstances of this case, the opinion offered is 
not found to be based exclusively on history and it therefore 
is judged to be competent.

The noted evidence is neither duplicative or cumulative of 
prior evidence, it tends to show that the veteran's 
sarcoidosis may be related to service; and it raises a 
reasonable possibility of substantiating the claim.  As such 
evidence is new and material and the claim is reopened.  
Further consideration of the merits of the reopened claim is 
deferred, pending receipt of clarifying medical data as 
requested in the Remand below.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for sarcoidosis 
with bilateral hilar adenopathy.


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for sarcoidosis with 
bilateral hilar adenopathy, further development, as set forth 
below, is necessary prior to the further consideration of the 
claim on the merits of the cited claim.  Among the needed 
actions is the necessity to try to obtain certain VA medical 
records, certain private medical records, and any records 
pertaining to any National Guard service, to include that 
period between March 1975 and December 1977.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  The RO should attempt to verify all 
periods of service during which the 
appellant performed active duty for 
training with the National Guard, and 
secure any service medical records 
associated with any such service. 

2.  The RO should attempt to obtain 
copies of all treatment records 
pertaining to care provided the veteran 
at the VA Medical Center in Durham, North 
Carolina from January 1985 to March 1987.  
The RO should also attempt to secure any 
medical records dating from 1985 through 
1987 which are associated with care 
provided at Person County Hospital which 
have yet to be associated with the claims 
file.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
pulmonologist, who has not previously 
treated the veteran, for the purpose of 
clarifying the nature and etiology of any 
existing sarcoidosis with bilateral hilar 
adenopathy.  The claims folder in its 
entirety must be made available to the 
pulmonologist for review.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  Thereafter, a 
professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:

What is the clinical significance of the 
January 1986 finding of a left inguinal 
node?  Is this finding indicative of the 
veteran having sarcoidosis in January 
1986?  

Is it at least as likely as not that 
either sarcoidosis or bilateral hilar 
adenopathy had its onset during active 
duty service or is otherwise the result 
of an inservice event?  

Is it at least as likely as that that 
sarcoidosis was manifested to a 
compensable degree on or before December 
10, 1986? 

The examiner should offer an opinion 
agreeing or disagreeing with the opinions 
previously offered by the VA examiner in 
January 2004, and the rationale therefor, 
must be fully delineated.

Use by the examiner of the "at least as 
likely as not" language in responding to 
the foregoing is required.

4.  Following the completion of the 
foregoing actions, the RO should review 
any examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Lastly, the RO should readjudicate 
the veteran's reopened claim for 
sarcoidosis with bilateral hilar 
adenopathy, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental SOC 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


